         Case 2:19-cv-02330-JHS Document 14 Filed 08/18/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                                   Plaintiff               CIVIL NO. 19-02330

              vs.

Leonard Collier
Elders Counseling Group, Inc.
                                   Defendant

                                CERTIFICATE OF SERVICE
       I do hereby certify that service of the foregoing Statement of Damages and Memorandum

of Law in Support of Plaintiff's Motion for Default Judgment was made upon the following

persons by mailing a true and correct copy thereof, postage prepaid, on this ____18th________

day of __August__ 2020, addressed as follows:


              Leonard Collier
              349 Meetinghouse Road                           Elders Counseling Group, Inc.
              Jenkintown, PA 19046                            101 Greenwood Ave.
                                                              Ste. 270
              Leonard Collier                                 Jenkintown, PA 19046
              1910 W Sligh Ave, Apt E107
              Tampa, FL 33604                                 Elders Counseling Group, Inc.
                                                              349 Meetinghouse Rd
              Leonard Collier                                 Jenkintown, PA 19046
              101 Greenwood Ave, Ste.
              270Jenkintown, PA 19046

                                           Respectfully submitted,

                                           KML Law Group, P.C.

                                           By: /s/Rebecca A. Solarz, Esq.
                                           Rebecca A. Solarz, Esquire
                                           701 Market Street, Suite 5000
                                           Philadelphia, PA 19106-1532
                                           (215) 825-6327
                                           RSolarz@kmllawgroup.com
            Case 2:19-cv-02330-JHS Document 14 Filed 08/18/20 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                                      Plaintiff               CIVIL NO. 19-02330

                vs.

Leonard Collier
Elders Counseling Group, Inc.

                                      Defendant

                    PLAINTIFF'S STATEMENT OF DAMAGES
               REQUESTED IN ITS MOTION FOR DEFAULT JUDGMENT

       Plaintiff, through its undersigned attorney, is presenting the following breakdown of the

amounts set forth in its Motion for Default Judgment:

       1.       On May 28, 2019, Plaintiff, United States of America, on behalf of its Agency,

The United States Department of the Treasury, filed a Complaint seeking to collect on debt

incurred by Defendants, Leonard Collier and Elders Counseling Group, Inc. (“hereinafter

referred to as “Defendants”), pursuant to a promissory note and loan agreement for $50,000.00

with interest initially accruing at a rate of 7.750% with Citizens Bank of Pennsylvania

(“hereinafter referred to as “Lender”) and fifty percent of which was guaranteed by the federal

Small Business Administration. A copy of the original loan documents are attached hereto as

Exhibit A.

       2.       From November 1, 2010 through March 5, 2013, Lender disbursed a total of

$52,974.54, and Defendants made payments totaling $12,151.58.

       3.       The payments were applied as $2,527.63 to the principal and $9,623.95 to the

interest. A copy of the payment history is attached hereto as Exhibit B.
            Case 2:19-cv-02330-JHS Document 14 Filed 08/18/20 Page 3 of 3




       4.       Defendants became delinquent on the obligation on March 22, 2014, and the

Small Business Administration paid the guaranteed amount and became holder of the Note.

       5.       Defendants owe Plaintiff the sums of $45,743.68 principal, together with interest

on the unpaid principal at the rate of 7.0000% per annum, $8.77 per day, to April 3, 2019 in the

sum of $2,622.93 as set forth in Plaintiff’s Complaint, plus interest on the unpaid principal at the

rate of 7.0000% per annum, $8.77 per day, from April 4, 2019 to February 4, 2020 in the amount

of $2,701.16, plus administration fees in the amount of $17,451.87 for a total of $68,519.64.

Judgment is to accrue interest at the current legal rate, compounded annually until paid in full.

       I hereby certify that the foregoing information is true and correct to the best of my

knowledge, information and belief. I am aware that if any of the foregoing statements are

willfully false, I am subject to punishment.



                                                      KML Law Group, P.C.


                                                      By: /s/Rebecca A. Solarz, Esq.
                                                      Rebecca A. Solarz, Esquire
                                                      Pennsylvania Attorney I.D. No. 315936
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106-1532
                                                      Phone: 215-825-6327
                                                      RSolarz@kmllawgroup.com
